  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BILLY PAIGE, on behalf of      )
himself and the class he       )
seeks to represent,            )
                               )
        Plaintiff,             )
                               )       CIVIL ACTION NO.
        v.                     )         2:18cv737-MHT
                               )              (WO)
EQUITY GROUP EUFAULA           )
DIVISION, LLC, a               )
subsidiary of Keystone         )
Foods, LLC,                    )
                               )
        Defendant.             )

                       OPINION AND ORDER

    This employment-discrimination case is before the

court on defendant Equity Group Eufaula Division, LLC’s

motion to dismiss (doc. no. 22).      After plaintiff Billy

Paige    voluntarily   dismissed   certain   claims,   only   a

disparate-treatment claim remains.         Upon consideration

of Equity Group’s brief in support of its motion to

dismiss (doc. no. 23), and in light of Paige’s response

(doc. no. 26), and Equity Group’s reply (doc. no. 27),

the court finds that, as to the one remaining claim for
disparate       treatment,     Paige’s      amended      complaint       (doc.

no. 13) presents a “short and plain statement of the

claim showing that the pleader is entitled to relief.”

Fed.    R.    Civ.    P.    8(a)(2);    see    generally        Ashcroft    v.

Iqbal, 556 U.S. 662 (2009) (interpreting the federal

rule);       Swierkiewicz      v.    Sorema    N.    A.,    534    U.S.    506

(2002) (interpreting the federal rule in the specific

context of employment discrimination); McCurdy v. State

of     Alabama        Disability       Determination            Serv.,     No.

2:13cv934-MHT,        2015    WL     5737103   (M.D.       Ala.   Sept.    30,

2015)        (Thompson,      J.)      (adopting      a      recommendation

applying        the        federal     rule     in         an     employment

discrimination case).

                                      ***

       Accordingly, it is ORDERED that defendant Equity

Group Eufaula Division, LLC’s motion to dismiss (doc.

no. 22) is denied.

       DONE, this the 20th day of February, 2020.

                                        /s/ Myron H. Thompson
                                     UNITED STATES DISTRICT JUDGE
